DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to Applicant’s claim amendments received 8 March 2021.  Claim 1-11, 23, 25 and 26 are currently pending of which claims 1 and 2 are currently amended.  Claims 12-22 and 24 have been cancelled.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11, 23, 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the claim recites the limitation "the HHO gas".  There is insufficient antecedent basis for this limitation in the claim.
Further as to claim 1, the claim recites the limitation "the intake valve".  There is insufficient antecedent basis for this limitation in the claim.
Further as to claim 1, the claim recites the limitation “a HHO gas” and “electrolysis gas”.  It is unclear as to if these intend to the same feature or to separate features.  However, for the purpose of Examination the former has been interpreted.  
As to claim 9, the claim recites the limitation “an internal combustion engine”; however, claim 1 already introduces the limitation of “an internal combustion engine”.  Therefore, it is unclear as to if the limitation of claim 9 intends to refer to the limitation of claim 1 or to a new and separate limitation.  However, for the purpose of Examination the former has been interpreted.  
As to claim 11, the claim recites the limitation of “a generator set engine”.  However, claim 1, upon which claim 11 depends, already introduces the limitation of an engine, an internal combustion engine.  Therefore, it is unclear as to if the limitation of claim 11 intends to further limit the engine of claim 1 or to refer to a new and separate limitation.  However, for the purpose of Examination the former has been interpreted.  Furthermore, it is important to note that the disclosure as originally filed does not appear to provide support for an electrolysis system utilized in combination with two separate engines and thus if the Examiner’s interpretation is found incorrect support issues may arise.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-11, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2015/0068889 to Hansen (Hansen) in view of US Patent Application Publication No. 2007/0215492 to Vandenborre (Vandenborre).
As to claim 1, Hansen teaches an electrolysis system comprising a first defined space (100) for holding an electrolyte solution with a plurality of electrolysis plates (102) retained within the first defined space (100) wherein at least one plate of the plurality of electrolysis plates (102) comprises graphene, the electrolysis plates generating an HHO gas distributed to an internal combustion engine, thus including some sort of HHO gas distribution system capable of delivering the HHO gas to an intake (1008) for holding replacement electrolyte and a volume of the HHO gas produced by electrolysis (Paragraphs 0005, 0006, 0022-0022, 0101 and 0019; Figures 1 and 10).   However, Hansen fails to further teach that the first defined space and the second defined space are formed within a pressure resistant-container.  
However, Vandenborre also discusses the electrolytic production of hydrogen and oxygen gases and teaches that by configuring the apparatus so that a first space for housing the electrodes and a second space for holding replacement solution and a volume of produced electrolysis gas the system can be operated at high pressure, for example 200 bar, 2900 psi, and supply the electrolysis gas directly at high pressure without additional compression and furthermore supply the solution to the cell without additional pumping structure (Paragraphs 0056, 0075, 0077, 0088, 0089 and 0104).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Hansen by forming the first and second defined spaces within the same pressure resistance container in order to allow for the apparats to operate at high pressure and allow for the supply of the electrolysis gas at high pressure without additional compression and supply of solution to the cell without additional pumping structure as taught by Vandenborre.  Thus in combination teaching a pressure resistant vessel capable of operating at pressures of, for example, 2900 psi, and thus also at lower pressures of 25 to 100 psig.  
As to claim 2, the combination of Hansen and Vandenborre teaches the apparatus of claim 1.  Hansen further teaches that the plates can comprises a metal material with a non-metal coating provided thereon (Paragraph 0109).  Hansen gives a specific coated embodiment example utilizing a copper/nickel metal material and a graphite/nano-carbon coating material (Paragraph 0109).  However, Hansen further specifically teaches that graphene is an alternative non-metal to graphite and nano-carbon (Paragraph 0022), therefore, it would have been obvious to one of ordinary skill in the art at the (MPEP 2144.06 II).  
As to claim 3, the combination of Hansen and Vandenborre teaches the apparatus of claim 2. As discussed above, Hansen gives a specific coated embodiment example utilizing a copper/nickel metal material a (Paragraph 0109).  However, Hansen further specifically teaches that stainless steel is an alternative metal to copper/nickel (Paragraph 0021), therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize stainless steel for the metal in the coated embodiment with the expectation of effectively forming the electrolysis plates (MPEP 2144.06 II).  
As to claim 4, the combination of Hansen and Vandenborre teaches the apparatus of claim 2.  Hansen further teaches that each of the plates can comprises, for example, graphene (Paragraph 0020-0022).
As to claim 6, the combination of Hansen and Vandenborre teaches the apparatus of claim 1.  Hansen further teaches that the electrolysis plates comprises at least 5 plates (Paragraph 0025).
As to claims 7 and 8, the combination of Hansen and Vandenborre teaches the apparatus of claim 1.  Hansen further teaches that the plates are separated from each other by a distance of from 0.8-6.35 mm (1/32 to ¼ inch) (Paragraph 0031).
As to claim 9, the combination of Hansen and Vandenborre teaches the apparatus of claim 1.  As discussed above, the apparatus of Hansen is connected to an internal combustion engine (Paragraphs 0005 and 0006).
As to claim 10, the combination of Hansen and Vandenborre teaches the apparatus of claim 9.  Hansen further teaches that the apparatus is capable of being adapted for use in a vehicle (Paragraphs 0005 and 0006)
As to claim 11, the combination of Hansen and Vandenborre teaches the apparatus of claim 9.  The HHO generator of the combination is capable of being utilized in any number of engines, including a generator set engine (Paragraphs 0005 and 0006).
As to claim 23, the combination of Hansen and Vandenborre teaches the apparatus of claim 1.  As discussed above, the combination teaches that the pressure resistant container is capable of resisting an internal pressure of 1500 psig.  
As to claim 25, the combination of Hansen and Vandenborre teaches the apparatus of claim 1.  Both Hansen and Vandenborre further teach that the second defined space is in limited communication with the first defined space (Hansen Paragraph 0019; Figure 10; Vandenborre Paragraphs 0079 and 0104).

Claims 5 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hansen and Vandenborre as applied to claim 1 above, and further in view of US Patent Application Publication No. 2004/0004005 to Sheldon (Sheldon).
As to claim 5, the combination of Hansen and Vandenborre teaches the apparatus of claim 1.  Hansen further teaches that the plates can comprises a metal material with a non-metal coating provided thereon (Paragraph 0109).  Hansen gives a specific coated embodiment example utilizing a copper/nickel metal material and a graphite/nano-carbon coating material (Paragraph 0109).  However, Hansen further specifically teaches that graphene is an alternative non-metal to graphite and nano-carbon (Paragraph 0022), therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize graphene for the coating in the coated embodiment with the expectation of effectively forming the electrolysis plate.  Thus forming each electrode as a metal electrode coated with graphene.  However, Hansen teaches that this metal is copper and nickel, and while Hansen teaches (Paragraph 0021), Hansen fails to contemplate titanium.  
However, Sheldon also discusses the electrolytic generation of hydrogen and oxygen mixed has and teaches that the electrodes for this generation can effectively be formed of any of titanium, nickel, copper or stainless steel (another metal contemplated by Hansen) (Paragraphs 0025 and 0033).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize titanium in place of the copper/nickel in the metal portion of the plates as a known equivalent with the expectation of effectively forming the plate for electrolysis as taught by Sheldon (MPEP 2144.06 II).
As to claim 26, the combination of Hansen, Vandenborre and Sheldon teaches the apparatus of claim 5.  As discussed above, the combination teaches that the pressure resistant container is capable of resisting an internal pressure of 1500 psig.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946.  The examiner can normally be reached on M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794